
	
		II
		109th CONGRESS
		2d Session
		S. 3055
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2006
			Mr. Talent introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act regarding
		  residential treatment programs for pregnant and parenting women, a program to
		  reduce substance abuse among nonviolent offenders, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Family-Based Meth Treatment Access
			 Act of 2006.
		2.Residential treatment
			 programs for pregnant and parenting womenSection 508 of the Public Health Service Act
			 (42 U.S.C. 290bb–1) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by striking postpartum women treatment for
			 substance abuse and inserting parenting women treatment for
			 substance abuse (including treatment for addiction to
			 methamphetamine);
				(B)in paragraph (1),
			 by striking reside in and inserting reside in or receive
			 outpatient treatment services from; and
				(C)in paragraph (2),
			 by striking reside with the women in and inserting reside
			 with the women in, or receive outpatient treatment services
			 from,;
				(2)in
			 subsection (d)(6), by inserting , or referrals for counseling,
			 after Counseling;
			(3)by amending
			 subsection (h) to read as follows:
				
					(h)Accessibility of
				programA funding agreement for an award under subsection (a) for
				an applicant is that the program operated pursuant to such subsection will be
				accessible to—
						(1)low-income
				pregnant and parenting women; and
						(2)pregnant and
				parenting women in health disparity
				populations.
						;
			(4)by amending
			 subsection (m) to read as follows:
				
					(m)Allocation of
				awardsIn making awards under
				subsection (a), the Director shall give priority to any entity that agrees to
				use the award for a program serving an area that—
						(1)is a rural area,
				an area designated under section 332 by the Administrator of the Health
				Resources and Services Administration as a health professional shortage area
				with a shortage of mental health professionals, or an area determined by the
				Director to have a shortage of family-based substance abuse treatment options;
				and
						(2)is determined by
				the Director to have high rates of addiction to methamphetamine or other
				drugs.
						;
			(5)in subsection
			 (p)—
				(A)by striking
			 October 1, 1994 and inserting October 1,
			 2007;
				(B)by inserting
			 In submitting reports under this subsection, the Director may use data
			 collected under this section or other provisions of law. after
			 biennial report under section 501(k).; and
				(C)by striking
			 Each report under this subsection shall include and all that
			 follows and inserting
					
						Each report under this
			 subsection shall, with respect to the period for which the report is prepared,
			 include the following:(1)A summary of any
				evaluations conducted under subsection (o).
						(2)Data on the number
				of pregnant and parenting women in need of, but not receiving, treatment for
				substance abuse under programs carried out pursuant to this section. Such data
				shall include, but not be limited to, the number of pregnant and parenting
				women in need of, but not receiving, treatment for methamphetamine abuse under
				such programs, disaggregated by State and tribe.
						(3)Data on recovery
				and relapse rates of women receiving treatment for substance abuse under
				programs carried out pursuant to this section, including data disaggregated
				with respect to treatment for methamphetamine
				abuse.
						;
				(6)by redesignating
			 subsections (q) and (r) as subsections (r) and (s), respectively;
			(7)by inserting after
			 subsection (p) the following:
				
					(q)Methamphetamine
				addictionIn carrying out this section, the Director shall
				expand, intensify, and coordinate efforts to provide to pregnant and parenting
				women treatment for methamphetamine
				addiction.
					;
			(8)in subsection (r)
			 (as so redesignated)—
				(A)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
				(B)by inserting after
			 paragraph (3) the following:
					
						(4)The term health disparity
				population means a population in which there is a significant disparity
				in the overall rate of disease incidence, prevalence, morbidity, mortality, or
				survival rates in the population as compared to the health status of the
				general population.
						;
				and
				(9)in subsection (s)
			 (as so redesignated), by striking such sums as may be necessary to
			 fiscal years 2001 through 2003 and inserting $70,000,000 for
			 each of fiscal years 2007 through 2011.
			3.Program to reduce
			 substance abuse among nonviolent offenders: family treatment alternatives to
			 incarcerationTitle V of the
			 Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by inserting
			 after section 509 the following:
			
				510.Program to
				reduce substance abuse among nonviolent offenders: family treatment
				alternatives to incarceration
					(a)In
				generalThe Secretary, acting
				through the Administrator of the Substance Abuse and Mental Health Services
				Administration, shall make awards of grants, cooperative agreements, or
				contracts to public and nonprofit private entities for the purpose of assisting
				local jails and detention facilities in providing comprehensive, family-based
				substance abuse treatment services (including treatment for addiction to
				methamphetamine) to pregnant and parenting adults who are considered nonviolent
				offenders.
					(b)Minimum
				qualifications for nonprofit private entitiesAn award may be
				made under subsection (a) to an applicant that is a nonprofit private entity
				only if the Secretary determines that—
						(1)the applicant has
				the capacity to provide the services described subsection (a); and
						(2)the applicant
				meets all applicable State licensure and certification requirements regarding
				the provision of substance abuse treatment services.
						(c)Requirements
				applicable to family drug treatment program that is an alternative to
				incarcerationA grant under this section may be used for a family
				drug treatment program that is an alternative to incarceration only if the
				program complies with the following:
						(1)The program is a
				comprehensive, long-term family treatment program focused on the treatment of
				the parent and child.
						(2)The program and its
				providers meet all applicable State licensure and certification requirements
				regarding the provision of substance abuse treatment services.
						(3)Each parent
				offender who participates in the program is sentenced to, or placed with, a
				long-term family treatment program (which shall include a residential
				component).
						(4)Each parent offender who participates in
				the program serves a sentence with respect to the underlying crime if that
				parent offender does not successfully complete treatment with the residential
				treatment provider.
						(5)The program has
				mandatory periodic drug testing. The Secretary shall, by prescribing guidelines
				or regulations, specify standards for the timing and manner of complying with
				such testing. The standards shall ensure that—
							(A)each individual
				participating in the program as an alternative to incarceration is tested for
				every controlled substance that the participant has been known to abuse, and
				for any other controlled substance the Secretary may require; and
							(B)the testing is
				accurate and practicable; and
							(C)the drug testing
				regime is a factor in determinations of whether program participants
				successfully complete treatment.
							(d)Allocation of
				awardsIn making awards under
				subsection (a), the Secretary shall give priority to any entity that agrees to
				use the award for a program serving an area that—
						(1)is a rural area, an area designated under
				section 332 by the Administrator of the Health Resources and Services
				Administration as a health professional shortage area with a shortage of mental
				health professionals, or an area determined by the Secretary to have a shortage
				of family-based substance abuse treatment options; and
						(2)is determined by
				the Secretary to have high rates of addiction to methamphetamine or other
				drugs.
						(e)DefinitionsIn
				this section the terms family drug treatment, family
				treatment, and comprehensive, long-term family treatment
				describe programs that provide, or are able to provide referrals for, the
				following services: Substance abuse treatment, children’s early intervention
				services, family counseling, legal services, medical care, mental health
				services, nursery and preschool, parenting skills training, pediatric care,
				prenatal care, sexual abuse therapy, relapse prevention, transportation, and
				job or vocational training or general equivalency diploma (GED) classes.
					(f)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $40,000,000 for each of fiscal years
				2007, 2008, and 2009, and $50,000,000 for each of fiscal years 2010 and
				2011.
					.
		
